      Case 1:18-cv-02921-JMF Document 693 Filed 03/13/20 Page 1 of 5
                                                 U.S. Department of Justice

                                                 Civil Division
                                                 Federal Programs Branch
                                                 P.O. Box 883
                                                 Washington, D.C. 20044


James J. Gilligan                                                   Telephone: (202) 514-3358
Special Litigation Counsel                                          E-mail: james.gilligan@usdoj.gov


                                                 March 13, 2020


FILED BY ECF

Hon. Jesse M. Furman
United States District Court for the
  Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

         Re:      State of New York v. U.S. Dep’t of Commerce, No. 18-cv-2921 (JMF)

Dear Judge Furman:

         Pursuant to Rules 3A and 3D of the Court’s Individual Rules and Practices in Civil
Cases, Defendants respectfully request leave to file this letter in response to the March 2,
2020, letters filed by the NYIC Plaintiffs and the State Plaintiffs, ECF No. 690 (“NYIC Pls.’
Mar. 2 Ltr.”) and ECF No. 691 (“State Pls.’ Mar. 2 Ltr.”), respectively. While both letters
effectively reinforce the conclusion that the documents newly produced by Defendants have
no bearing on the NYIC Plaintiffs’ motion for sanctions, for that very reason, perhaps, both
letters raise new issues on which Defendants seek to be heard.

         As discussed in Defendants’ March 2 letter to the Court, ECF No. 692 (“Defs.’ Mar.
2 Ltr.”) at 2, the newly produced documents lend no support to the central thesis of
Plaintiffs’ sanctions motion: an alleged “Hofeller connection” to the citizenship question,
and claimed efforts by Defendants to “obscure” Dr. Hofeller’s “critical” role. See NYIC
Plaintiffs’ Motion for Sanctions (ECF No. 635) at 4-18. Plaintiffs try to explain away this
fact by arguing that the August 2018 search terms previously agreed to by the parties, and
used again for purposes of Defendants’ recent productions, “do not include terms designed
to capture” documents concerning Dr. Hofeller. NYIC Pls.’ Mar. 2 Ltr. at 5. The searches
conducted, however, were constructed broadly to identify documents and communications
that include, inter alia, references to the census, apportionment, enumeration, (re)districting,
or counting within 50 words of either aliens, immigrants, illegals, or non-citizens. The fact
that these expansive searches revealed no evidence of involvement by Dr. Hofeller confirms
yet again that no evidence supporting Plaintiffs’ baseless allegations exists.
        Case 1:18-cv-02921-JMF Document 693 Filed 03/13/20 Page 2 of 5
Hon. Jesse M. Furman
March 13, 2020
Page 2

          The NYIC Plaintiffs argue that the volume of the newly produced documents itself
warrants sanctions because the “failure to produce these documents during the litigation
speaks to [Defendants’] candor.” NYIC Pls.’ Mar. Ltr at. 1-2. In the first place, Plaintiffs
exaggerate the volume of documents Defendants have recently produced, id. at 1-2, as do
the State Plaintiffs, St. Pls.’ Mar. 2 Ltr. at 1. 1 Plaintiffs overstate, as well, the extent to which
these documents contain new information. 2 But of far greater significance, for reasons
Defendants have already set forth in their letters to the Court of December 19, 2019 (ECF
No. 676) (“Defs.’ Dec. 19 Ltr.”), and March 2, the failure to produce these documents earlier
was the result of an unfortunate technical error in configuring agreed-on searches of
documents that had already been timely provided by the Commerce Department to the Department of
Justice (“DOJ”) for review and production by Defendants’ DOJ counsel, and that had already been loaded
into a document-review platform maintained by DOJ for that purpose. See Defs.’ Dec. 19 Ltr. at 2;
Defs.’ Mar. 2 Ltr. at 1-2.

        Thus, Plaintiffs are wrong when they contend that the omission of these documents
from Defendants’ earlier productions calls into question the accuracy of representations
made by then-Commerce attorney James Uthmeier, and then-General Counsel Peter
Davidson, about the completeness of their productions. See NYIC Pls.’ Mar. 2 Ltr. at 2.
These individuals attested that at no time did they withhold, direct anyone to withhold, or
become aware that anyone had withheld, documents or information required in this case,
apart from documents withheld in full or in part on grounds of privilege. Decl. of James
Uthmeier, ECF No. 648-1, Exh. 11, ¶ 14; Decl. of Peter Davidson, id. Exh. 26, ¶ 11.
Nothing in the circumstances surrounding the delayed production of the newly discovered
documents casts doubt on those representations. None of the documents was withheld by
Commerce, as Plaintiffs suggest. To the contrary, during Defendants’ document-collection
process the documents, as explained, were timely made available to DOJ counsel and loaded
into DOJ’s review platform. The inadvertent error that resulted in the failure to produce the
documents during the litigation of the case occurred during the review process, after the
Commerce Department had already provided the documents to DOJ, and did not come to
light until November 2019, see Defs.’ Mar. 2 Ltr. at 2, months after Messrs. Uthmeier and
Davidson had already executed their August 2019 declarations. 3

    1
     Since November 2019 Defendants have provided to Plaintiffs 900 previously
unproduced documents, not 1,400, as Plaintiffs state. (Plaintiffs erroneously double-counted
169 documents, and counted as separate documents 354 “slip sheets” that merely note the
withholding of non-responsive e-mail attachments.) These 900 documents total 3,700 pages,
roughly 11 percent (not 20 percent, as Plaintiffs state) of the approximately 32,500 pages of
documents that Commerce produced in the administrative record and discovery.
    2
      Of the 12 unique documents Plaintiffs cite as containing new information, NYIC Pls.’
Mar. 2 Ltr., Exhs. 1A-B, 6A-E, 7A-D, 8A-B, seven were previously produced or logged, and
three are extensions of previously produced e-mail chains. See Exhibit A, hereto.
    3
      The State Plaintiffs question this explanation because Defendants’ recent productions
include emails that are responsive to the erroneously configured searches, and thus should
have been produced before if that error in fact explained the omissions from Defendants’
       Case 1:18-cv-02921-JMF Document 693 Filed 03/13/20 Page 3 of 5
Hon. Jesse M. Furman
March 13, 2020
Page 3

         Disregarding the repeated explanations that Defendants have already given, the
NYIC Plaintiffs insist that Defendants “provide a full explanation” as to why the newly
discovered documents were not produced before, and in particular that three senior
Commerce Department officials, former Deputy Chief of Staff Earl Comstock, Deputy
Secretary Karen Dunn Kelley, and Acting General Counsel Michael Walsh, submit
declarations explaining why supposedly “critical documents they received were not
produced.” NYIC Pls.’ Mar. 2 Ltr. at 1, 4-5. The Court should reject these demands. To
reiterate, the newly produced documents are materials that Commerce had provided to DOJ
for purposes of review by litigation counsel and (to the extent required) production during
the litigation of the case. They were not produced at that time due to a search-configuration
error that was discovered only recently. The very fact that the documents have now been
produced following the correction of that technical error is proof that Commerce did not
withhold them. Instead, they were made available to litigation counsel for review and (so far
as responsive and non-privileged) production to Plaintiffs. Plaintiffs have made no showing
that Mr. Comstock, Ms. Dunn Kelley, or Mr. Walsh has anything to account for in these
circumstances that would justify further prolonging these proceedings by the submission of
declarations. 4

         Finally, Plaintiffs hypothesize that innocuous e-mails circulating and seeking
comment on drafts of the Secretary’s March 2018 decision memorandum “potentially” may
reflect “improper” political influence by senior Commerce officials, that these documents
somehow could have “strengthened” Plaintiffs’ arguments for compelling disclosure of
privileged information, and that their “concealment” somehow made Plaintiffs’ (successful)
litigation of this case “more difficult.” NYIC Pls.’ Mar. 2 Ltr. at 2-5. These vague and
unsubstantiated complaints that the inadvertent failure to produce these documents earlier


prior productions. St. Pls.’ Mar. 2 Ltr. at 1. On further review, Defendants have determined
that six of the 900 recently produced documents were indeed captured by the erroneously
configured searches. They were not produced earlier because when first reviewed by
litigation counsel they were marked non-responsive. Four of the six are only marginally
relevant, at best, and were produced now out of an abundance of caution; the fifth is non-
responsive and was produced in error; and the sixth was originally marked non-responsive in
error. So far as Defendants can ascertain, the omission of the remaining 894 recently
discovered documents from Defendants’ prior productions is explained by the technical
configuration error Defendants have described. The critical point remains, moreover, that
all 900 documents were in fact provided to DOJ for discovery purposes, not withheld by
Commerce.
   4
        The State Plaintiffs’ contention that the failure to produce the newly discovered
documents at an earlier time warrants disclosure of Defendants’ litigation hold notices and
certifications, St. Pls.’ Mar. 2 Ltr. at 2, is a complete non-sequitur. Manifestly, the newly
discovered documents were preserved, not destroyed; otherwise, Defendants could not have
produced them as they now have done. The unfortunately belated production of these
documents casts no conceivable doubt, therefore, on the sufficiency of Defendants’
litigation hold notices, or their document-preservation efforts generally.
       Case 1:18-cv-02921-JMF Document 693 Filed 03/13/20 Page 4 of 5
Hon. Jesse M. Furman
March 13, 2020
Page 4

may have complicated, in some unexplained way, Plaintiffs’ litigation of a case in which they
prevailed are not a valid basis for imposing sanctions. See Defs.’ Opp’n to NYIC Pls.’ Mot.
for Sanctions (ECF No. 648) at 2-4 (discussing applicable legal standards). 5

        The NYIC Plaintiffs’ motion for sanctions should be denied.


                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General


                                                /s/ James J. Gilligan
                                               JAMES J. GILLIGAN
                                               Special Litigation Counsel
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               P.O. Box 883
                                               Washington, D.C. 20044
                                               Telephone: (202) 514-3358
                                               E-mail:       james.gilligan@usdoj.gov

                                               Counsel for Defendants

Enclosure

cc: All counsel of record (via ECF)




   5
       So too, the Court should reject the NYIC Plaintiffs’ request to compel the production
of newly discovered documents withheld on grounds of privilege, on the basis that
Defendants did not submit a timely privilege log. NYIC Pls.’ Mar. 2 Ltr. at 5. A party’s
failure to timely identify withheld documents on a privilege log operates as a waiver only
where the party’s failure is “unjustified.” See FG Hemisphere Assocs., LLC v. Republique du
Congo, 2005 WL 545218, at *6 (S.D.N.Y. Mar. 8, 2005) (collecting cases). Here, Defendants
did not previously log these newly discovered but privileged documents because they were
previously unaware that the documents were responsive, and thus unaware of any
corresponding obligation to identify them on Defendants’ prior logs. Defendants properly
served supplemental privilege logs identifying these documents simultaneously with their
recent productions, and the withheld information has nothing to do with Plaintiffs’
allegations concerning Dr. Hofeller. No justifiable purpose would be served by ordering its
production at this juncture, only Plaintiffs’ desire to continue litigating a case they have
already won.
        Case 1:18-cv-02921-JMF Document 693 Filed 03/13/20 Page 5 of 5



                                      EXHIBIT A

NYIC Pls.’ Exh.        Bates No(s).          Notes

1A                     COM_DIS00026480       First (i.e., oldest) e-mail in the chain was
                                             previously produced at COM_DIS00018891

1B                     COM_DIS00025651       Not previously produced

6A                     COM_DIS00025712       Same e-mail was previously produced at
                                             COM_DIS00017238

6B                     COM_DIS00025707       Same e-mail was previously withheld in full
                                             at AR 0001795; privilege log gives to/from,
                                             date/time, subject line, and name of
                                             attachment, the only substantive information
                                             in this e-mail

6C                     COM_DIS00025697       Not previously produced

6D (duplicate of 6C)   COM_DIS00025709       Not previously produced

6E                     COM_DIS00026446-51    Same e-mail was previously withheld in full
                                             at 0011280; privilege log gives to/from,
                                             date/time, and subject of most recent e-mail
                                             in chain

7A                     COM_DIS00025655       Same e-mail was previously produced at
                                             COM_DIS00017002

7B                     COM_DIS00025704       The first (i.e., oldest) email in this two- email
                                             chain was produced previously at
                                             COM_DIS00020698

7C                     COM_DIS00026420-21    Previously produced with slightly more
                                             redactions at AR 0011347-48

7D                     COM_DIS00027269-71    Previously produced with fewer redactions at
                                             COM_DIS00014666-68

8A                     COM_DIS00025308-13    This email and attachment were previously
                                             produced at COM_DIS00017020-24

8B                     COM_DIS00026589-95    All but the last (i.e., most recent) message in
                                             the e-mail chain at COM_DIS00026589-90
                                             was previously produced with the same
                                             attachment (COM_DIS00026591-95) at AR
                                             0004713-4718
